Citation Nr: 0735871	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  00-03 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disability.    

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left leg disability.    

3. Entitlement to service connection for residuals of a right 
hip injury.

4.  Entitlement to service connection for residuals of a left 
hand injury.

5.  Entitlement to service connection for flat feet or other 
disability of the feet.

6.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for a disability 
manifested by a chest cough.

8. Entitlement to service connection for diabetes mellitus, 
type II.




REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from April 1957 to April 
1961. 

This matter comes before the Board of Veterans' Appeals 
(Board) from September 1999 and January 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama that denied the issues on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

The veteran was notified in September 2007 that the Board 
member who conducted the veteran's August 2001 hearing was no 
longer employed by the Board.  The law requires that the 
Board member who conducts a hearing on an appeal must 
participate in any final decision made on that appeal.  38 
U.S.C.A. § 7107(c).  The September 2007 letter sought 
clarification as to whether the veteran wanted to attend 
another hearing.  

The veteran replied that he wanted to attend a travel board 
hearing before a Veterans Law Judge at the regional office.  
Accordingly, the Board finds that this matter must be 
remanded to the RO to schedule the veteran for a Travel Board 
hearing.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. §§ 
20.704, 20.707 (2007).

To ensure full compliance with due process requirements, the 
case is REMANDED for the following action:

Schedule the veteran for a Board hearing 
at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

